OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430 Austin, Texas (Address of principal executive offices) (Zip code) Tina Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:February 28 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)CM Advisors Family of Funds By (Signature and Title)* /s/ Arnold Van Den Berg Arnold Van Den Berg, Chairman and President Date August22, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT CM ADVISORS FAMILY OF FUNDS PROXY VOTING RECORD 7/1/2011 - 6/30/2012 CM ADVISORS FUND Meeting Date Range: 01-Jul-2011 To 30-Jun-2012 TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 14-Jul-2011 ISIN US8864231027 Agenda 933476562 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 JOSEPH H. NETHERLAND For For 8 RICHARD A. PATTAROZZI For For 9 NICHOLAS J. SUTTON For For 10 CINDY B. TAYLOR For For 11 DEAN E. TAYLOR For For 12 JACK E. THOMPSON For For 02 SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 03 FREQUENCY VOTE - AN ADVISORY VOTE ON HOW OFTEN THE COMPANY SHOULD HOLD THE SAY ON PAY VOTE. Management 1 Year For 04 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, Management For For DELL INC. Security 24702R101 Meeting Type Annual Ticker Symbol DELL Meeting Date 15-Jul-2011 ISIN US24702R1014 Agenda 933470700 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES W. BREYER For For 2 DONALD J. CARTY For For 3 MICHAEL S. DELL For For 4 WILLIAM H. GRAY, III For For 5 GERARD J. KLEISTERLEE For For 6 THOMAS W. LUCE, III For For 7 KLAUS S. LUFT For For 8 ALEX J. MANDL For For 9 SHANTANU NARAYEN For For 10 H. ROSS PEROT, JR. For For 02 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL Management For For 03 APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For 04 ADVISORY VOTE ON WHETHER FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION SHOULD OCCUR EVERY 1 YEAR, EVERY 2 YEARS OR EVERY 3 YEARS Management 1 Year For SH1 INDEPENDENT CHAIRMAN Shareholder Against For SH2 STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For SH3 DECLARATION OF DIVIDENDS Shareholder Against For ARCTIC CAT INC. Security Meeting Type Annual Ticker Symbol ACAT Meeting Date 03-Aug-2011 ISIN US0396701049 Agenda 933482907 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 KENNETH J. ROERING For For 2 TONY J. CHRISTIANSON For For 3 D. CHRISTIAN KOCH For For 02 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 03 TO CAST A NON-BINDING ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 04 TO CAST A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF NAMED EXECUTIVE OFFICER COMPENSATION ADVISORY VOTES. Management 1 Year Against CPI CORP. Security Meeting Type Annual Ticker Symbol CPY Meeting Date 10-Aug-2011 ISIN US1259021061 Agenda 933487971 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES J. ABEL Management For For 1B ELECTION OF DIRECTOR: MICHAEL GLAZER Management For For 1C ELECTION OF DIRECTOR: MICHAEL KOENEKE Management For For 1D ELECTION OF DIRECTOR: DAVID MEYER Management For For 1E ELECTION OF DIRECTOR: ERIC SALUS Management For For 1F ELECTION OF DIRECTOR: TURNER WHITE Management For For 02 APPROVAL OF A PROPOSAL TO AMEND THE CPI CORP. ARTICLES OF INCORPORATION TO REDUCE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 50 MILLION SHARES TO 16 MILLION SHARES. Management For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 4, 2012. Management For For 04 APPROVAL OF COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For 05 STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION SHALL BE Management 1 Year For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 26-Sep-2011 ISIN US31428X1063 Agenda 933497186 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1D ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1E ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1F ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION IN ORDER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. Management For For 03 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 06 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 07 STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. Shareholder Against For THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 11-Oct-2011 ISIN US7427181091 Agenda 933500705 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For 1B ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For 1C ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D ELECTION OF DIRECTOR: SUSAN DESMOND- HELLMANN Management For For 1E ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For 1F ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1G ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management For For 1H ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For 1I ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For 1J ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For 1K ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ( OF PROXY STATEMENT) Management For For 03 ADVISORY VOTE TO APPROVE THE COMPANY'S SAY ON PAY VOTE (PAGES 65- 66 OF PROXY STATEMENT) Management For For 04 ADVISORY VOTE TO RECOMMEND THE FREQUENCY OF THE SAY ON PAY VOTE (PAGES 66-67 OF PROXY STATEMENT) Management 1 Year For 05 AMEND THE COMPANY'S AMENDED ARTICLES OF INCORPORATION ( OF PROXY STATEMENT) Management For For 06 SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING ( OF PROXY STATEMENT) Shareholder Against For 07 SHAREHOLDER PROPOSAL #2 - ANIMAL TESTING (PAGES 69-70 OF PROXY STATEMENT) Shareholder Against For 08 SHAREHOLDER PROPOSAL #3 - ELECTIONEERING CONTRIBUTIONS (PAGES 70-72 OF PROXY STATEMENT) Shareholder Against For PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 11-Oct-2011 ISIN US7043261079 Agenda 933502127 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B ELECTION OF DIRECTOR: JOSEPH G. DOODY Management For For 1C ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN Management For For 1D ELECTION OF DIRECTOR: PHILLIP HORSLEY Management For For 1E ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1F ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1G ELECTION OF DIRECTOR: MARTIN MUCCI Management For For 1H ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1I ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE L.S. STARRETT COMPANY Security Meeting Type Annual Ticker Symbol SCX Meeting Date 12-Oct-2011 ISIN US8556681091 Agenda 933508004 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RALPH G. LAWRENCE For For 2 SALVADOR DE CAMARGO, JR For For 3 STEPHEN F. WALSH For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Management 1 Year Against LANDEC CORPORATION Security Meeting Type Annual Ticker Symbol LNDC Meeting Date 13-Oct-2011 ISIN US5147661046 Agenda 933505212 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GARY T. STEELE For For 2 DUKE K. BRISTOW, PH.D. For For 3 DEAN HOLLIS For For 4 ROBERT TOBIN For For 5 NICHOLAS TOMPKINS For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 27, 2012. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For CINTAS CORPORATION Security Meeting Type Annual Ticker Symbol CTAS Meeting Date 18-Oct-2011 ISIN US1729081059 Agenda 933504082 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GERALD S. ADOLPH Management For For 1B ELECTION OF DIRECTOR: MELANIE W. BARSTAD Management For For 1C ELECTION OF DIRECTOR: RICHARD T. FARMER Management For For 1D ELECTION OF DIRECTOR: SCOTT D. FARMER Management For For 1E ELECTION OF DIRECTOR: JAMES J. JOHNSON Management For For 1F ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Management For For 1G ELECTION OF DIRECTOR: DAVID C. PHILLIPS Management For For 1H ELECTION OF DIRECTOR: JOSEPH SCAMINACE Management For For 1I ELECTION OF DIRECTOR: RONALD W. TYSOE Management For For 02 ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 03 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF SHAREHOLDER VOTES ON OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 04 TO RATIFY ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For MOLEX INCORPORATED Security Meeting Type Annual Ticker Symbol MOLX Meeting Date 28-Oct-2011 ISIN US6085541018 Agenda 933505743 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDGAR D. JANNOTTA For For 2 JOHN H. KREHBIEL, JR. For For 3 DONALD G. LUBIN For For 4 ROBERT J. POTTER For For 02 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR FOR FISCAL YEAR 2012. Management For For 03 NON-BINDING ADVISORY VOTE ON FISCAL YEAR 2 EXECUTIVE OFFICERS. Management Against Against 04 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 2 Years Against 05 APPROVAL OF AN AMENDMENT TO THE 2008 MOLEX STOCK INCENTIVE PLAN. Management For For 06 APPROVAL OF AN AMENDMENT TO THE 2005 MOLEX EMPLOYEE STOCK PURCHASE PLAN. Management For For AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 08-Nov-2011 ISIN US0530151036 Agenda 933510364 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY D. BRENNEMAN For For 2 LESLIE A. BRUN For For 3 GARY C. BUTLER For For 4 RICHARD T. CLARK For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 ENRIQUE T. SALEM For For 10 GREGORY L. SUMME For For 02 APPOINTMENT OF DELOITTE & TOUCHE LLP. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 15-Nov-2011 ISIN US5949181045 Agenda 933510706 - Management Item Proposal Type Vote For/Against Management 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2 ELECTION OF DIRECTOR: DINA DUBLON Management For For 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 5 ELECTION OF DIRECTOR: REED HASTINGS Management For For 6 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 9 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 11 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 12 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 13 SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For PERCEPTRON, INC. Security 71361F100 Meeting Type Annual Ticker Symbol PRCP Meeting Date 15-Nov-2011 ISIN US71361F1003 Agenda 933514879 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID J. BEATTIE For For 2 KENNETH R. DABROWSKI For For 3 PHILIP J. DECOCCO For For 4 W. RICHARD MARZ For For 5 ROBERT S. OSWALD For For 6 JAMES A. RATIGAN For For 7 HARRY T. RITTENOUR For For 8 TERRYLL R. SMITH For For 02 APPROVAL OF THE AMENDMENT TO, AND PERFORMANCE MEASURES UNDER, THE 2 Management For For 03 RATIFY THE SELECTION OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 07-Dec-2011 ISIN US17275R1023 Agenda 933516885 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: ARUN SARIN Management For For 1K ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1L ELECTION OF DIRECTOR: JERRY YANG Management For For 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE CISCO 2005 STOCK INCENTIVE PLAN. Management Against Against 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management Against Against 4 RECOMMENDATION, ON AN ADVISORY BASIS, ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 6 APPROVAL TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For 7 APPROVAL TO REQUIRE THE BOARD TO PUBLISH INTERNET FRAGMENTATION REPORT TO SHAREHOLDERS WITHIN SIX MONTHS. Shareholder Against For 8 APPROVAL TO REQUIRE THAT CISCO EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF STOCK UNTIL TWO YEARS FOLLOWING TERMINATION. Shareholder For Against LIFEVANTAGE CORPORATION Security 53222K106 Meeting Type Annual Ticker Symbol LFVN Meeting Date 10-Jan-2012 ISIN US53222K1060 Agenda 933533792 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MR. M.A. BEINDORFF For For 2 MR. DAVID W. BROWN For For 3 MR. C. MIKE LU For For 4 MR. DAVE S. MANOVICH For For 5 MR. GARRY MAURO For For 6 DR. JOE M. MCCORD For For 7 MR. GEORGE E. METZGER For For 8 MR. DOUGLAS C. ROBINSON For For 9 MR. ELWOOD H. SPEDDEN For For 02 TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING JUNE 30, 2012. Management For For 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2010 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK THAT ARE AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 3,400,000, FROM 3,500,,900,000. Management For For HUTCHINSON TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol HTCH Meeting Date 25-Jan-2012 ISIN US4484071067 Agenda 933535760 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MARK A. AUGUSTI For For 2 WAYNE M. FORTUN For For 3 MARTHA GOLDBERG ARONSON For For 4 JEFFREY W. GREEN For For 5 RUSSELL HUFFER For For 6 WILLIAM T. MONAHAN For For 7 FRANK P. RUSSOMANNO For For 8 PHILIP E. SORAN For For 9 THOMAS R. VERHAGE For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3 ADVISORY VOTE ON THE FREQUENCY OF VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 Management For For JACOBS ENGINEERING GROUP INC. Security Meeting Type Annual Ticker Symbol JEC Meeting Date 26-Jan-2012 ISIN US4698141078 Agenda 933536851 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: NOEL G. WATSON Management For For 1B ELECTION OF DIRECTOR: JOSEPH R. BRONSON Management For For 1C ELECTION OF DIRECTOR: PETER J. ROBERTSON Management For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 04 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 1999 STOCK INCENTIVE PLAN. Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 07-Feb-2012 ISIN US2910111044 Agenda 933535695 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 C. FERNANDEZ G.* For For 2 A.F. GOLDEN* For For 3 W.R. JOHNSON* For For 4 J.B. MENZER* For For 5 A.A. BUSCH III** For For 6 R.L. RIDGWAY** For For 02 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 03 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder For Against 05 APPROVAL OF THE STOCKHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS AS DESCRIBED IN THE PROXY STATEMENT. Shareholder For Against INSTEEL INDUSTRIES, INC. Security 45774W108 Meeting Type Annual Ticker Symbol IIIN Meeting Date 21-Feb-2012 ISIN US45774W1080 Agenda 933542436 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DUNCAN S. GAGE For For 2 CHARLES B. NEWSOME For For 3 H.O. WOLTZ III For For 02 ADVISORY VOTE ON THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For 03 APPROVAL OF AN INCREASE IN THE NUMBER OF OUR COMMON SHARES RESERVED FOR ISSUANCE UNDER THE 2005 EQUITY INCENTIVE PLAN OF INSTEEL INDUSTRIES INC. Management For For 04 RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2012. Management For For CABOT MICROELECTRONICS CORPORATION Security 12709P103 Meeting Type Annual Ticker Symbol CCMP Meeting Date 06-Mar-2012 ISIN US12709P1030 Agenda 933545331 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN P. FRAZEE, JR. Withheld Against 2 BARBARA A. KLEIN Withheld Against 3 WILLIAM P. NOGLOWS Withheld Against 02 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management Abstain Against 03 TO APPROVE THE COMPANY'S 2012 OMNIBUS INCENTIVE PLAN. Management Abstain Against 04 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2012. Management Abstain Against APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 06-Mar-2012 ISIN US0382221051 Agenda 933545975 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AART J. DE GEUS Management For For 1B ELECTION OF DIRECTOR: STEPHEN R. FORREST Management For For 1C ELECTION OF DIRECTOR: THOMAS J. IANNOTTI Management For For 1D ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1E ELECTION OF DIRECTOR: ALEXANDER A. KARSNER Management For For 1F ELECTION OF DIRECTOR: GERHARD H. PARKER Management For For 1G ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H ELECTION OF DIRECTOR: WILLEM P. ROELANDTS Management For For 1I ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For 1J ELECTION OF DIRECTOR: MICHAEL R. SPLINTER Management For For 1K ELECTION OF DIRECTOR: ROBERT H. SWAN Management For For 02 TO APPROVE THE AMENDED & RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Management Against Against 03 TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Management Against Against 04 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS. Management Against Against 05 RATIFY APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For ABM INDUSTRIES INCORPORATED Security Meeting Type Annual Ticker Symbol ABM Meeting Date 06-Mar-2012 ISIN US0009571003 Agenda 933550154 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LINDA CHAVEZ For For 2 J. PHILIP FERGUSON For For 3 HENRIK C. SLIPSAGER For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS ABM INDUSTRIES INCORPORATED'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 03 PROPOSAL TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 04 PROPOSAL TO APPROVE AMENDMENTS TO THE ABM INDUSTRIES INCORPORATED 2006 EQUITY INCENTIVE PLAN. Management For For PLANAR SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol PLNR Meeting Date 08-Mar-2012 ISIN US7269001035 Agenda 933551409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERALD K. PERKEL For For 2 DAVID SANDBERG For For 2. TO APPROVE AN AMENDMENT TO THE COMPANY'S SECOND RESTATED ARTICLES OF INCORPORATION TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE COMPANY'S BOARD OF DIRECTORS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS PLANAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2012. Management For For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 13-Mar-2012 ISIN US2546871060 Agenda 933546434 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Management For For 03 TO APPROVE AN AMENDMENT TO THE 2011 STOCK INCENTIVE PLAN. Management For For 04 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against TOLL BROTHERS, INC. Security Meeting Type Annual Ticker Symbol TOL Meeting Date 14-Mar-2012 ISIN US8894781033 Agenda 933549377 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DOUGLAS C. YEARLEY, JR. For For 2 ROBERT S. BLANK For For 3 STEPHEN A. NOVICK For For 4 PAUL E. SHAPIRO For For 2. THE RATIFICATION, IN A NON-BINDING VOTE, OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For 3. THE APPROVAL, IN AN ADVISORY AND NON- BINDING VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For INNOVATIVE SOLUTIONS AND SUPPORT, INC. Security 45769N105 Meeting Type Annual Ticker Symbol ISSC Meeting Date 18-Apr-2012 ISIN US45769N1054 Agenda 933551106 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GEOFFREY S.M. HEDRICK Management For For 1B ELECTION OF DIRECTOR: WINSTON J. CHURCHILL Management For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For UNIVERSAL FOREST PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol UFPI Meeting Date 18-Apr-2012 ISIN US9135431040 Agenda 933556980 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MATTHEW J. MISSAD For For 2 THOMAS W. RHODES For For 3 LOUIS A. SMITH For For 2. CONSIDER AND VOTE UPON A PROPOSAL TO AMEND THE COMPANY'S DIRECTOR RETAINER STOCK PLAN. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For FORTUNE BRANDS HOME & SECURITY, INC. Security 34964C106 Meeting Type Annual Ticker Symbol FBHS Meeting Date 23-Apr-2012 ISIN US34964C1062 Agenda 933557689 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANN FRITZ HACKETT Management For For 1B. ELECTION OF DIRECTOR: JOHN G. MORIKIS Management For For 1C. ELECTION OF DIRECTOR: RONALD V. WATERS, III Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 24-Apr-2012 ISIN US9497461015 Agenda 933560369 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1J) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1K) ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management For For 1L) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1M) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1N) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1O) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder For Against 5. STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Shareholder Against For 6. STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Shareholder Against For NEWMONT MINING CORPORATION Security Meeting Type Annual Ticker Symbol NEM Meeting Date 24-Apr-2012 ISIN US6516391066 Agenda 933561436 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: B.R. BROOK Management For For 1B ELECTION OF DIRECTOR: V.A. CALARCO Management For For 1C ELECTION OF DIRECTOR: J.A. CARRABBA Management For For 1D ELECTION OF DIRECTOR: N. DOYLE Management For For 1E ELECTION OF DIRECTOR: V.M HAGEN Management For For 1F ELECTION OF DIRECTOR: M.S. HAMSON Management For For 1G ELECTION OF DIRECTOR: J. NELSON Management For For 1H ELECTION OF DIRECTOR: R.T. O'BRIEN Management For For 1I ELECTION OF DIRECTOR: J.B. PRESCOTT Management For For 1J ELECTION OF DIRECTOR: D.C. ROTH Management For For 1K ELECTION OF DIRECTOR: S. R. THOMPSON Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR Management For For 03 ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For HARSCO CORPORATION Security Meeting Type Annual Ticker Symbol HSC Meeting Date 24-Apr-2012 ISIN US4158641070 Agenda 933579027 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 K.G. EDDY For For 2 D.C. EVERITT For For 3 S.E. GRAHAM For For 4 T.D. GROWCOCK For For 5 H.W. KNUEPPEL For For 6 J.M. LOREE For For 7 A.J. SORDONI, III For For 8 R.C. WILBURN For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 25-Apr-2012 ISIN US3696041033 Agenda 933564951 - Management Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A6 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A8 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A9 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A11 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A12 ELECTION OF DIRECTOR: SAM NUNN Management For For A13 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For A14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A15 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For B2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For B3 APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES Management For For B4 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Management For For C1 CUMULATIVE VOTING Shareholder Against For C2 NUCLEAR ACTIVITIES Shareholder Against For C3 INDEPENDENT BOARD CHAIRMAN Shareholder For Against C4 SHAREOWNER ACTION BY WRITTEN CONSENT Shareholder Against For SELECTIVE INSURANCE GROUP, INC. Security Meeting Type Annual Ticker Symbol SIGI Meeting Date 25-Apr-2012 ISIN US8163001071 Agenda 933577530 - Management Item Proposal Type Vote For/Against Management 1.A ELECTION OF DIRECTOR: PAUL D. BAUER Management For For 1.B ELECTION OF DIRECTOR: ANNABELLE G. BEXIGA Management For For 1.C ELECTION OF DIRECTOR: A. DAVID BROWN Management For For 1.D ELECTION OF DIRECTOR: JOHN C. BURVILLE Management For For 1.E ELECTION OF DIRECTOR: JOAN M. LAMM-TENNANT Management For For 1.F ELECTION OF DIRECTOR: MICHAEL J. MORRISSEY Management For For 1.G ELECTION OF DIRECTOR: GREGORY E. MURPHY Management For For 1.H ELECTION OF DIRECTOR: CYNTHIA S. NICHOLSON Management For For 1.I ELECTION OF DIRECTOR: RONALD L. O'KELLEY Management For For 1.J ELECTION OF DIRECTOR: WILLIAM M. RUE Management For For 1.K ELECTION OF DIRECTOR: J. BRIAN THEBAULT Management For For 2. APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION OF SELECTIVE'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS SELECTIVE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 26-Apr-2012 ISIN US2193501051 Agenda 933560446 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS Management For For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For 1E. ELECTION OF DIRECTOR: JAMES B. FLAWS Management For For 1F. ELECTION OF DIRECTOR: GORDON GUND Management For For 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1H. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN Management For For 1I. ELECTION OF DIRECTOR: H. ONNO RUDING Management For For 1J. ELECTION OF DIRECTOR: MARK S. WRIGHTON Management For For 2. APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Against Against 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. APPROVAL OF CORNING INCORPORATED 2012 LONG-TERM INCENTIVE PLAN. Management For For 5. AMENDMENT AND RESTATEMENT OF CERTIFICATE OF INCORPORATION TO REMOVE PROVISIONS REQUIRING SUPERMAJORITY VOTE OF SHAREHOLDERS. Management For For LYDALL, INC. Security Meeting Type Annual Ticker Symbol LDL Meeting Date 27-Apr-2012 ISIN US5508191062 Agenda 933568733 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 DALE G. BARNHART For For 2 KATHLEEN BURDETT For For 3 W. LESLIE DUFFY, ESQ. For For 4 MATTHEW T. FARRELL For For 5 MARC T. GILES For For 6 WILLIAM D. GURLEY For For 7 SUZANNE HAMMETT For For 8 S. CARL SODERSTROM, JR. For For 2 TO APPROVE THE LYDALL 2012 STOCK INCENTIVE PLAN. Management For For 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4 RATIFYING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR Management For For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 30-Apr-2012 ISIN US0258161092 Agenda 933566094 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. BARSHEFSKY For For 2 U.M. BURNS For For 3 K.I. CHENAULT For For 4 P. CHERNIN For For 5 T.J. LEONSIS For For 6 J. LESCHLY For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 E.D. MILLER For For 10 S.S REINEMUND For For 11 R.D. WALTER For For 12 R.A. WILLIAMS For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF PERFORMANCE GOALS AND AWARD LIMITS UNDER 2007 INCENTIVE COMPENSATION PLAN. Management For For 5. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For 6. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder Against For ENCORE WIRE CORPORATION Security Meeting Type Annual Ticker Symbol WIRE Meeting Date 01-May-2012 ISIN US2925621052 Agenda 933583127 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD E. COURTNEY For For 2 GREGORY J. FISHER For For 3 DANIEL L. JONES For For 4 WILLIAM R. THOMAS, III For For 5 SCOTT D. WEAVER For For 6 JOHN H. WILSON For For 2. PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For VALERO ENERGY CORPORATION Security 91913Y100 Meeting Type Annual Ticker Symbol VLO Meeting Date 03-May-2012 ISIN US91913Y1001 Agenda 933565953 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RONALD K. CALGAARD Management For For 1B. ELECTION OF DIRECTOR: JERRY D. CHOATE Management For For 1C. ELECTION OF DIRECTOR: RUBEN M. ESCOBEDO Management For For 1D. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1E. ELECTION OF DIRECTOR: BOB MARBUT Management For For 1F. ELECTION OF DIRECTOR: DONALD L. NICKLES Management For For 1G. ELECTION OF DIRECTOR: PHILIP J. PFEIFFER Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. PROFUSEK Management For For 1I. ELECTION OF DIRECTOR: SUSAN KAUFMAN PURCELL Management For For 1J. ELECTION OF DIRECTOR: STEPHEN M. WATERS Management For For 1K. ELECTION OF DIRECTOR: RANDALL J. WEISENBURGER Management For For 1L. ELECTION OF DIRECTOR: RAYFORD WILKINS, JR. Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. APPROVE, BY NONBINDING VOTE, THE 2011 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 4. VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "DISCLOSURE OF POLITICAL CONTRIBUTIONS." Shareholder Against For 5. VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "REPORT ON STEPS TAKEN TO REDUCE RISK OF ACCIDENTS." Shareholder Against For CDI CORP. Security Meeting Type Annual Ticker Symbol CDI Meeting Date 03-May-2012 ISIN US1250711009 Agenda 933591124 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 H. PAULETT EBERHART For For 2 MICHAEL J. EMMI For For 3 WALTER R. GARRISON For For 4 LAWRENCE C. KARLSON For For 5 RONALD J. KOZICH For For 6 ANNA M. SEAL For For 7 ALBERT E. SMITH For For 8 BARTON J. WINOKUR For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 Management Against Against 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS CDI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For BERKSHIRE HATHAWAY INC. Security Meeting Type Annual Ticker Symbol BRKB Meeting Date 05-May-2012 ISIN US0846707026 Agenda 933565092 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 2. SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING. Shareholder Against For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 08-May-2012 ISIN US88579Y1010 Agenda 933562185 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1G. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1H. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1I. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE THE 2 RESTATED GENERAL EMPLOYEES STOCK PURCHASE PLAN. Management For For 5. TO APPROVE THE AMENDED 2008 LONG- TERM INCENTIVE PLAN. Management For For 6. STOCKHOLDER PROPOSAL ON LOBBYING. Shareholder Against For 7. STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder Against For 8. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN. Shareholder For Against MAXWELL TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol MXWL Meeting Date 09-May-2012 ISIN US5777671067 Agenda 933571095 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSE L. CORTES For For 2 ROGER HOWSMON For For 2 RATIFICATION OF THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For BENCHMARK ELECTRONICS, INC. Security 08160H101 Meeting Type Annual Ticker Symbol BHE Meeting Date 09-May-2012 ISIN US08160H1014 Agenda 933578037 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CARY T. FU For For 2 MICHAEL R. DAWSON For For 3 GAYLA J. DELLY For For 4 PETER G. DORFLINGER For For 5 DOUGLAS G. DUNCAN For For 6 DAVID W. SCHEIBLE For For 7 BERNEE D.L. STROM For For 8 CLAY C. WILLIAMS For For 2 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For COHU, INC. Security Meeting Type Annual Ticker Symbol COHU Meeting Date 09-May-2012 ISIN US1925761066 Agenda 933595588 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HARRY L. CASARI For For 2 HAROLD HARRIGIAN For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. PROPOSAL TO APPROVE AMENDMENTS TO THE COHU, INC. 2 PLAN. Management Against Against 4. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COHU'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For SAFEWAY INC. Security Meeting Type Annual Ticker Symbol SWY Meeting Date 15-May-2012 ISIN US7865142084 Agenda 933584129 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEVEN A. BURD Management For For 1B ELECTION OF DIRECTOR: JANET E. GROVE Management For For 1C ELECTION OF DIRECTOR: MOHAN GYANI Management For For 1D ELECTION OF DIRECTOR: FRANK C. HERRINGER Management For For 1E ELECTION OF DIRECTOR: KENNETH W. ODER Management For For 1F ELECTION OF DIRECTOR: T. GARY ROGERS Management For For 1G ELECTION OF DIRECTOR: ARUN SARIN Management For For 1H ELECTION OF DIRECTOR: MICHAEL S. SHANNON Management For For 1I ELECTION OF DIRECTOR: WILLIAM Y. TAUSCHER Management For For 2 NON-BINDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION ("SAY-ON-PAY") Management For For 3 RE-APPROVAL OF THE AMENDED AND RESTATED CAPITAL PERFORMANCE BONUS PLAN Management For For 4 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5 STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING ACCELERATED VESTING OF EQUITY AWARDS Shareholder For Against 7 STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING Shareholder Against For NEWPORT CORPORATION Security Meeting Type Annual Ticker Symbol NEWP Meeting Date 15-May-2012 ISIN US6518241046 Agenda 933589989 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER COX For For 2 ROBERT L. GUYETT For For 3 OLEG KHAYKIN For For 4 ROBERT J. PHILLIPPY For For 5 PETER J. SIMONE For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEWPORT'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. Management For For 3. APPROVAL OF NEWPORT'S SECOND AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For 4. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF NEWPORT'S NAMED EXECUTIVE OFFICERS. Management For For LAWSON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol LAWS Meeting Date 15-May-2012 ISIN US5207761058 Agenda 933600682 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW B. ALBERT For For 2 I. STEVEN EDELSON For For 3 THOMAS S. POSTEK For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For SEABRIGHT HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol SBX Meeting Date 15-May-2012 ISIN US8116561072 Agenda 933604666 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN G. PASQUALETTO For For 2 JOSEPH A. EDWARDS For For 3 WILLIAM M. FELDMAN For For 4 MURAL R. JOSEPHSON For For 5 GEORGE M. MORVIS For For 6 CLIFFORD PRESS For For 7 MICHAEL D. RICE For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. SAY ON PAY - AN ADVISORY VOTE APPROVING COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 17-May-2012 ISIN US4581401001 Agenda 933577061 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL: WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For MARSH & MCLENNAN COMPANIES, INC. Security Meeting Type Annual Ticker Symbol MMC Meeting Date 17-May-2012 ISIN US5717481023 Agenda 933581313 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZACHARY W. CARTER Management For For 1B. ELECTION OF DIRECTOR: BRIAN DUPERREAULT Management For For 1C. ELECTION OF DIRECTOR: OSCAR FANJUL Management For For 1D. ELECTION OF DIRECTOR: H. EDWARD HANWAY Management For For 1E. ELECTION OF DIRECTOR: LORD LANG OF MONKTON Management For For 1F. ELECTION OF DIRECTOR: ELAINE LA ROCHE Management For For 1G. ELECTION OF DIRECTOR: STEVEN A. MILLS Management For For 1H. ELECTION OF DIRECTOR: BRUCE P. NOLOP Management For For 1I. ELECTION OF DIRECTOR: MARC D. OKEN Management For For 1J. ELECTION OF DIRECTOR: MORTON O. SCHAPIRO Management For For 1K. ELECTION OF DIRECTOR: ADELE SIMMONS Management For For 1L. ELECTION OF DIRECTOR: LLOYD M. YATES Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY (NONBINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against M.D.C. HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol MDC Meeting Date 21-May-2012 ISIN US5526761086 Agenda 933589105 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RAYMOND T. BAKER For For 2 DAVID E. BLACKFORD For For 2 TO APPROVE AN AMENDMENT TO THE M.D.C. HOLDINGS, INC. AMENDED EXECUTIVE OFFICER PERFORMANCE- BASED COMPENSATION PLAN. Management For For 3 TO APPROVE AN ADVISORY PROPOSAL REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (SAY ON PAY). Management For For 4 TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For VCA ANTECH, INC. Security Meeting Type Annual Ticker Symbol WOOF Meeting Date 21-May-2012 ISIN US9181941017 Agenda 933592291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. BAUMER For For 2 FRANK REDDICK For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against ORION MARINE GROUP, INC. Security 68628V308 Meeting Type Annual Ticker Symbol ORN Meeting Date 22-May-2012 ISIN US68628V3087 Agenda 933591150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. DAERR, JR. Management For For 1B. ELECTION OF DIRECTOR: J. MICHAEL PEARSON Management For For 2. TO HOLD A NON-BINDING ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION AS DISCLOSED IN THE ATTACHED PROXY STATEMENT (THE "SAY-ON-PAY" VOTE). Management For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For CORE-MARK HOLDING COMPANY, INC. Security Meeting Type Annual Ticker Symbol CORE Meeting Date 22-May-2012 ISIN US2186811046 Agenda 933594170 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: STUART W. BOOTH Management For For 1C. ELECTION OF DIRECTOR: GARY F. COLTER Management For For 1D. ELECTION OF DIRECTOR: ROBERT G. GROSS Management For For 1E. ELECTION OF DIRECTOR: L. WILLIAM KRAUSE Management For For 1F. ELECTION OF DIRECTOR: HARVEY L. TEPNER Management For For 1G. ELECTION OF DIRECTOR: RANDOLPH I. THORNTON Management For For 1H. ELECTION OF DIRECTOR: J. MICHAEL WALSH Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS CORE-MARK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For VISHAY PRECISION GROUP,INC. Security 92835K103 Meeting Type Annual Ticker Symbol VPG Meeting Date 22-May-2012 ISIN US92835K1034 Agenda 933613982 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MARC ZANDMAN For For 2 DR. SAMUEL BROYDO For For 3 SAUL REIBSTEIN For For 4 TIMOTHY TALBERT For For 5 ZIV SHOSHANI For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS VISHAY PRECISION GROUP, INC.'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, Management For For THERMO FISHER SCIENTIFIC INC. Security Meeting Type Annual Ticker Symbol TMO Meeting Date 23-May-2012 ISIN US8835561023 Agenda 933590172 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: C. MARTIN HARRIS Management For For 1B. ELECTION OF DIRECTOR: JUDY C. LEWENT Management For For 1C. ELECTION OF DIRECTOR: JIM P. MANZI Management For For 1D. ELECTION OF DIRECTOR: LARS R. SORENSEN Management For For 1E. ELECTION OF DIRECTOR: ELAINE S. ULLIAN Management For For 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR Management For For GRANITE CONSTRUCTION INCORPORATED Security Meeting Type Annual Ticker Symbol GVA Meeting Date 23-May-2012 ISIN US3873281071 Agenda 933595083 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID H. KELSEY Management For For 1B. ELECTION OF DIRECTOR: JAMES W. BRADFORD, JR. Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO APPROVE THE GRANITE CONSTRUCTION INCORPORATED 2012 EQUITY INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For RUDOLPH TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol RTEC Meeting Date 23-May-2012 ISIN US7812701032 Agenda 933607864 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LEO BERLINGHIERI Management For For ELECTION OF DIRECTOR: PAUL F. MCLAUGHLIN Management For For 2. TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For DREW INDUSTRIES INCORPORATED Security 26168L205 Meeting Type Annual Ticker Symbol DW Meeting Date 24-May-2012 ISIN US26168L2051 Agenda 933601901 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD W. ROSE, III For For 2 LEIGH J. ABRAMS For For 3 FREDRIC M. ZINN For For 4 JAMES F. GERO For For 5 FREDERICK B. HEGI, JR. For For 6 DAVID A. REED For For 7 JOHN B. LOWE, JR. For For 8 JASON D. LIPPERT For For 9 BRENDAN J. DEELY For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol HSII Meeting Date 24-May-2012 ISIN US4228191023 Agenda 933611166 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JANE D. HARTLEY For For 2 GARY E. KNELL For For 3 JILL KANIN-LOVERS For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. APPROVAL OF THE 2012 GLOBALSHARE PROGRAM. Management For For 4. APPROVAL OF THE HEIDRICK & STRUGGLES INCENTIVE PLAN, AS AMENDED AND RESTATED. Management For For 5. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 30-May-2012 ISIN US30231G1022 Agenda 933600086 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 H.H. FORE For For 6 K.C. FRAZIER For For 7 W.W. GEORGE For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder For Against 5. MAJORITY VOTE FOR DIRECTORS () Shareholder Against For 6. REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 7. AMENDMENT OF EEO POLICY () Shareholder Against For 8. REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 9. GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 01-Jun-2012 ISIN US9311421039 Agenda 933607408 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1C ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1E ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1F ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1G ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1H ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1I ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1J ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1K ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1L ELECTION OF DIRECTOR: ARNE M. SORENSON Management For For 1M ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1N ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1O ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For 1P ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 03 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 04 POLITICAL CONTRIBUTIONS REPORT Shareholder For Against 05 DIRECTOR NOMINATION POLICY Shareholder Against For 06 REPORT REGARDING INCENTIVE COMPENSATION PROGRAMS Shareholder Against For STAPLES, INC. Security Meeting Type Annual Ticker Symbol SPLS Meeting Date 04-Jun-2012 ISIN US8550301027 Agenda 933614477 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ARTHUR M. BLANK Management For For 1C. ELECTION OF DIRECTOR: DREW G. FAUST Management For For 1D. ELECTION OF DIRECTOR: JUSTIN KING Management For For 1E. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1F. ELECTION OF DIRECTOR: ROWLAND T. MORIARTY Management For For 1G. ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management For For 1H. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 1I. ELECTION OF DIRECTOR: ELIZABETH A. SMITH Management For For 1J. ELECTION OF DIRECTOR: ROBERT E. SULENTIC Management For For 1K. ELECTION OF DIRECTOR: VIJAY VISHWANATH Management For For 1L. ELECTION OF DIRECTOR: PAUL F. WALSH Management For For 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ALLOW STOCKHOLDER ACTION BY MAJORITY WRITTEN CONSENT. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED LONG TERM CASH INCENTIVE PLAN. Management For For 5. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE OFFICER INCENTIVE PLAN. Management For For 6. APPROVAL OF THE COMPANY'S 2012 EMPLOYEE STOCK PURCHASE PLAN. Management For For 7. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 8. NON-BINDING STOCKHOLDER PROPOSAL REGARDING A REQUIREMENT FOR SENIOR EXECUTIVES TO HOLD 75% NET AFTER-TAX SHARES ACQUIRED THROUGH COMPENSATION PLANS AND PROHIBITION ON HEDGING OF HELD SHARES. Shareholder Against For PCTEL, INC. Security 69325Q105 Meeting Type Annual Ticker Symbol PCTI Meeting Date 11-Jun-2012 ISIN US69325Q1058 Agenda 933616445 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BRIAN J. JACKMAN For For 2 JOHN R. SHEEHAN For For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 THE RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For TARGET CORPORATION Security 87612E106 Meeting Type Annual Ticker Symbol TGT Meeting Date 13-Jun-2012 ISIN US87612E1064 Agenda 933623539 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For For 1B. ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1C. ELECTION OF DIRECTOR: MARY N. DILLON Management For For 1D. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1E. ELECTION OF DIRECTOR: MARY E. MINNICK Management For For 1F. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1G. ELECTION OF DIRECTOR: DERICA W. RICE Management For For 1H. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1I. ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Management For For 1J. ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1K. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. COMPANY PROPOSAL TO APPROVE THE TARGET CORPORATION OFFICER SHORT- TERM INCENTIVE PLAN. Management For For 4. COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS,OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For 5. SHAREHOLDER PROPOSAL ON ELECTRONICS RECYCLING. Shareholder Against For 6. SHAREHOLDER PROPOSAL ON PROHIBITING USE OF CORPORATE FUNDS FOR POLITICAL ELECTIONS OR CAMPAIGNS. Shareholder Against For COMSTOCK MINING INC Security Meeting Type Annual Ticker Symbol LODE Meeting Date 19-Jun-2012 ISIN US2057501023 Agenda 933633782 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 JOHN V. WINFIELD For For 2 CORRADO DEGASPERIS For For 3 DANIEL W. KAPPES For For 4 WILLIAM J. NANCE For For 5 ROBERT A. RESEIGH For For B THE PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For APOGEE ENTERPRISES, INC. Security Meeting Type Annual Ticker Symbol APOG Meeting Date 21-Jun-2012 ISIN US0375981091 Agenda 933632982 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BERNARD P. ALDRICH For For 2 JOHN T. MANNING For For 3 JOSEPH F. PUISHYS For For 4 SARA L. HAYS For For 2 ADVISORY APPROVAL OF APOGEE'S EXECUTIVE COMPENSATION. Management For For 3 APPROVAL OF THE APOGEE ENTERPRISES, INC. 2 INCENTIVE PLAN. Management For For 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 2, 2013. Management For For CM ADVISORS SMALL CAP VALUEFUND Meeting Date Range: 01-Jul-2011 To 30-Jun-2012 CPI CORP. Security Meeting Type Annual Ticker Symbol CPY Meeting Date 10-Aug-2011 ISIN US1259021061 Agenda 933487971 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES J. ABEL Management For For 1B ELECTION OF DIRECTOR: MICHAEL GLAZER Management For For 1C ELECTION OF DIRECTOR: MICHAEL KOENEKE Management For For 1D ELECTION OF DIRECTOR: DAVID MEYER Management For For 1E ELECTION OF DIRECTOR: ERIC SALUS Management For For 1F ELECTION OF DIRECTOR: TURNER WHITE Management For For 02 APPROVAL OF A PROPOSAL TO AMEND THE CPI CORP. ARTICLES OF INCORPORATION TO REDUCE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 50 MILLION SHARES TO 16 MILLION SHARES. Management For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 4, 2012. Management For For 04 APPROVAL OF COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For 05 STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION SHALL BE Management 1 Year For ELECTRO SCIENTIFIC INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol ESIO Meeting Date 11-Aug-2011 ISIN US2852291002 Agenda 933485737 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARRY L. HARMON For For 2 EDWARD C. GRADY For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF THE SHAREHOLDER ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For DAKTRONICS, INC. Security Meeting Type Annual Ticker Symbol DAKT Meeting Date 24-Aug-2011 ISIN US2342641097 Agenda 933488050 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT G. DUTCHER For For 2 NANCY D. FRAME For For 3 AELRED J. KURTENBACH For For 02 THE APPROVAL (NON-BINDING) OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES. Management For For 03 THE PREFERRED FREQUENCY FOR ADVISORY (NON-BINDING) SAY-ON-PAY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against 04 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR 2012. Management For For 05 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Management Against Against EXAR CORPORATION Security Meeting Type Annual Ticker Symbol EXAR Meeting Date 31-Aug-2011 ISIN US3006451088 Agenda 933489709 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 IZAK BENCUYA For For 2 PIERRE GUILBAULT For For 3 BRIAN HILTON For For 4 RICHARD L. LEZA For For 5 GARY MEYERS For For 6 PEDRO P. RODRIGUEZ For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 1, 2012 Management For For 03 TO APPROVE BY ADVISORY VOTE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS DISCLOSED IN THE PROXY STATEMENT UNDER THE SECTION TITLED "EXECUTIVE COMPENSATION", INCLUDING THE COMPENSATION TABLES AND OTHER NARRATIVE EXECUTIVE COMPENSATION DISCLOSURES THEREIN, REQUIRED BY ITEM EXCHANGE COMMISSION REGULATION S-K Management For For 04 TO APPROVE BY ADVISORY VOTE THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management 1 Year Against KORN/FERRY INTERNATIONAL Security Meeting Type Annual Ticker Symbol KFY Meeting Date 28-Sep-2011 ISIN US5006432000 Agenda 933502088 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GERHARD SCHULMEYER For For 2 HARRY L. YOU For For 3 DEBRA J. PERRY For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 Management For For 03 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE (NON-BINDING) ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 AMENDMENT AND RESTATEMENT OF EMPLOYEE STOCK PURCHASE PLAN. Management For For CAL-MAINE FOODS, INC. Security Meeting Type Annual Ticker Symbol CALM Meeting Date 30-Sep-2011 ISIN US1280302027 Agenda 933501252 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 FRED R. ADAMS, JR. For For 2 ADOLPHUS B. BAKER For For 3 TIMOTHY A. DAWSON For For 4 LETITIA C. HUGHES For For 5 JAMES E. POOLE For For 6 STEVE W. SANDERS For For 02 RATIFICATION OF FROST, PLLC AS INDEPENDENT AUDITORS OF THE COMPANY. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM 402 OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSED IS HEREBY APPROVED. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. Management 1 Year Against THE L.S. STARRETT COMPANY Security Meeting Type Annual Ticker Symbol SCX Meeting Date 12-Oct-2011 ISIN US8556681091 Agenda 933508004 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RALPH G. LAWRENCE For For 2 SALVADOR DE CAMARGO, JR For For 3 STEPHEN F. WALSH For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Management 1 Year Against LANDEC CORPORATION Security Meeting Type Annual Ticker Symbol LNDC Meeting Date 13-Oct-2011 ISIN US5147661046 Agenda 933505212 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GARY T. STEELE For For 2 DUKE K. BRISTOW, PH.D. For For 3 DEAN HOLLIS For For 4 ROBERT TOBIN For For 5 NICHOLAS TOMPKINS For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 27, 2012. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For INTERNATIONAL RECTIFIER CORPORATION Security Meeting Type Annual Ticker Symbol IRF Meeting Date 11-Nov-2011 ISIN US4602541058 Agenda 933510287 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD J. DAHL For For 2 DWIGHT W. DECKER For For 3 ROCHUS E. VOGT For For 02 PROPOSAL TO APPROVE THE INTERNATIONAL RECTIFIER CORPORATION 2 Management Against Against 03 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 PROPOSAL TO RECOMMEND, BY NON- BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management 1 Year For 05 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2012. Management For For PERCEPTRON, INC. Security 71361F100 Meeting Type Annual Ticker Symbol PRCP Meeting Date 15-Nov-2011 ISIN US71361F1003 Agenda 933514879 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID J. BEATTIE For For 2 KENNETH R. DABROWSKI For For 3 PHILIP J. DECOCCO For For 4 W. RICHARD MARZ For For 5 ROBERT S. OSWALD For For 6 JAMES A. RATIGAN For For 7 HARRY T. RITTENOUR For For 8 TERRYLL R. SMITH For For 02 APPROVAL OF THE AMENDMENT TO, AND PERFORMANCE MEASURES UNDER, THE 2 Management For For 03 RATIFY THE SELECTION OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS Management For For WMS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol WMS Meeting Date 08-Dec-2011 ISIN US9292971093 Agenda 933517394 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT J. BAHASH For For 2 BRIAN R. GAMACHE For For 3 PATRICIA M. NAZEMETZ For For 4 LOUIS J. NICASTRO For For 5 NEIL D. NICASTRO For For 6 EDWARD W. RABIN, JR. For For 7 IRA S. SHEINFELD For For 8 BOBBY L. SILLER For For 9 WILLIAM J. VARESCHI, JR For For 10 KEITH R. WYCHE For For 02 THE RATIFICATION OF ERNST & YOUNG AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 03 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 04 THE APPROVAL OF THE FREQUENCY OF A STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 1 Year For LIFEVANTAGE CORPORATION Security 53222K106 Meeting Type Annual Ticker Symbol LFVN Meeting Date 10-Jan-2012 ISIN US53222K1060 Agenda 933533792 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MR. M.A. BEINDORFF For For 2 MR. DAVID W. BROWN For For 3 MR. C. MIKE LU For For 4 MR. DAVE S. MANOVICH For For 5 MR. GARRY MAURO For For 6 DR. JOE M. MCCORD For For 7 MR. GEORGE E. METZGER For For 8 MR. DOUGLAS C. ROBINSON For For 9 MR. ELWOOD H. SPEDDEN For For 02 TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING JUNE 30, 2012. Management For For 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2010 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK THAT ARE AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 3,400,000, FROM 3,500,,900,000. Management For For HUTCHINSON TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol HTCH Meeting Date 25-Jan-2012 ISIN US4484071067 Agenda 933535760 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MARK A. AUGUSTI For For 2 WAYNE M. FORTUN For For 3 MARTHA GOLDBERG ARONSON For For 4 JEFFREY W. GREEN For For 5 RUSSELL HUFFER For For 6 WILLIAM T. MONAHAN For For 7 FRANK P. RUSSOMANNO For For 8 PHILIP E. SORAN For For 9 THOMAS R. VERHAGE For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3 ADVISORY VOTE ON THE FREQUENCY OF VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 Management For For INSTEEL INDUSTRIES, INC. Security 45774W108 Meeting Type Annual Ticker Symbol IIIN Meeting Date 21-Feb-2012 ISIN US45774W1080 Agenda 933542436 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DUNCAN S. GAGE For For 2 CHARLES B. NEWSOME For For 3 H.O. WOLTZ III For For 02 ADVISORY VOTE ON THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For 03 APPROVAL OF AN INCREASE IN THE NUMBER OF OUR COMMON SHARES RESERVED FOR ISSUANCE UNDER THE 2005 EQUITY INCENTIVE PLAN OF INSTEEL INDUSTRIES INC. Management For For 04 RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2012. Management For For QUANEX BUILDING PRODUCTS CORP Security Meeting Type Annual Ticker Symbol NX Meeting Date 23-Feb-2012 ISIN US7476191041 Agenda 933545367 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID D. PETRATIS For For 2 ROBERT R. BUCK For For 02 TO PROVIDE A NON-BINDING ADVISORY VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For 03 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S EXTERNAL AUDITORS. Management For For POWELL INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol POWL Meeting Date 29-Feb-2012 ISIN US7391281067 Agenda 933543539 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES F. CLARK For For 2 SCOTT E. ROZZELL For For 3 STEPHEN W. SEALE, JR For For 4 ROBERT C. TRANCHON For For 2 TO HOLD A STOCKHOLDER ADVISORY VOTE ON THE COMPENSATION OF EXECUTIVES, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND ANY RELATED MATERIAL DISCLOSED IN THIS PROXY STATEMENT ("SAY-ON-PAY"). Management For For ABM INDUSTRIES INCORPORATED Security Meeting Type Annual Ticker Symbol ABM Meeting Date 06-Mar-2012 ISIN US0009571003 Agenda 933550154 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LINDA CHAVEZ For For 2 J. PHILIP FERGUSON For For 3 HENRIK C. SLIPSAGER For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS ABM INDUSTRIES INCORPORATED'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 03 PROPOSAL TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 04 PROPOSAL TO APPROVE AMENDMENTS TO THE ABM INDUSTRIES INCORPORATED 2006 EQUITY INCENTIVE PLAN. Management For For PLANAR SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol PLNR Meeting Date 08-Mar-2012 ISIN US7269001035 Agenda 933551409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERALD K. PERKEL For For 2 DAVID SANDBERG For For 2. TO APPROVE AN AMENDMENT TO THE COMPANY'S SECOND RESTATED ARTICLES OF INCORPORATION TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE COMPANY'S BOARD OF DIRECTORS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS PLANAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2012. Management For For TOLL BROTHERS, INC. Security Meeting Type Annual Ticker Symbol TOL Meeting Date 14-Mar-2012 ISIN US8894781033 Agenda 933549377 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DOUGLAS C. YEARLEY, JR. For For 2 ROBERT S. BLANK For For 3 STEPHEN A. NOVICK For For 4 PAUL E. SHAPIRO For For 2. THE RATIFICATION, IN A NON-BINDING VOTE, OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For 3. THE APPROVAL, IN AN ADVISORY AND NON- BINDING VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For LEARNING TREE INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol LTRE Meeting Date 28-Mar-2012 ISIN US5220151063 Agenda 933551764 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 W. MATHEW JUECHTER For For 2 STEFAN C. RIESENFELD For For 2. ADVISORY APPROVAL OF LEARNING TREE'S EXECUTIVE COMPENSATION. Management For For INNOVATIVE SOLUTIONS AND SUPPORT, INC. Security 45769N105 Meeting Type Annual Ticker Symbol ISSC Meeting Date 18-Apr-2012 ISIN US45769N1054 Agenda 933551106 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GEOFFREY S.M. HEDRICK Management For For 1B ELECTION OF DIRECTOR: WINSTON J. CHURCHILL Management For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For UNIVERSAL FOREST PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol UFPI Meeting Date 18-Apr-2012 ISIN US9135431040 Agenda 933556980 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MATTHEW J. MISSAD For For 2 THOMAS W. RHODES For For 3 LOUIS A. SMITH For For 2. CONSIDER AND VOTE UPON A PROPOSAL TO AMEND THE COMPANY'S DIRECTOR RETAINER STOCK PLAN. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For FORTUNE BRANDS HOME & SECURITY, INC. Security 34964C106 Meeting Type Annual Ticker Symbol FBHS Meeting Date 23-Apr-2012 ISIN US34964C1062 Agenda 933557689 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANN FRITZ HACKETT Management For For 1B. ELECTION OF DIRECTOR: JOHN G. MORIKIS Management For For 1C. ELECTION OF DIRECTOR: RONALD V. WATERS, III Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For HARSCO CORPORATION Security Meeting Type Annual Ticker Symbol HSC Meeting Date 24-Apr-2012 ISIN US4158641070 Agenda 933579027 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 K.G. EDDY For For 2 D.C. EVERITT For For 3 S.E. GRAHAM For For 4 T.D. GROWCOCK For For 5 H.W. KNUEPPEL For For 6 J.M. LOREE For For 7 A.J. SORDONI, III For For 8 R.C. WILBURN For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For GLACIER BANCORP, INC. Security 37637Q105 Meeting Type Annual Ticker Symbol GBCI Meeting Date 25-Apr-2012 ISIN US37637Q1058 Agenda 933577073 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. BLODNICK For For 2 SHERRY L. CLADOUHOS For For 3 JAMES M. ENGLISH For For 4 ALLEN J. FETSCHER For For 5 DALLAS I. HERRON For For 6 CRAIG A. LANGEL For For 7 L. PETER LARSON For For 8 DOUGLAS J. MCBRIDE For For 9 JOHN W. MURDOCH For For 10 EVERIT A. SLITER For For 2. TO VOTE ON AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF BKD, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For SELECTIVE INSURANCE GROUP, INC. Security Meeting Type Annual Ticker Symbol SIGI Meeting Date 25-Apr-2012 ISIN US8163001071 Agenda 933577530 - Management Item Proposal Type Vote For/Against Management 1.A ELECTION OF DIRECTOR: PAUL D. BAUER Management For For 1.B ELECTION OF DIRECTOR: ANNABELLE G. BEXIGA Management For For 1.C ELECTION OF DIRECTOR: A. DAVID BROWN Management For For 1.D ELECTION OF DIRECTOR: JOHN C. BURVILLE Management For For 1.E ELECTION OF DIRECTOR: JOAN M. LAMM-TENNANT Management For For 1.F ELECTION OF DIRECTOR: MICHAEL J. MORRISSEY Management For For 1.G ELECTION OF DIRECTOR: GREGORY E. MURPHY Management For For 1.H ELECTION OF DIRECTOR: CYNTHIA S. NICHOLSON Management For For 1.I ELECTION OF DIRECTOR: RONALD L. O'KELLEY Management For For 1.J ELECTION OF DIRECTOR: WILLIAM M. RUE Management For For 1.K ELECTION OF DIRECTOR: J. BRIAN THEBAULT Management For For 2. APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION OF SELECTIVE'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS SELECTIVE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For GULF ISLAND FABRICATION, INC. Security Meeting Type Annual Ticker Symbol GIFI Meeting Date 26-Apr-2012 ISIN US4023071024 Agenda 933568721 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KERRY J. CHAUVIN For For 2 JERRY D. DUMAS, SR. For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For SYNALLOY CORPORATION Security Meeting Type Annual Ticker Symbol SYNL Meeting Date 26-Apr-2012 ISIN US8715651076 Agenda 933574875 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CRAIG C. BRAM For For 2 ANTHONY A. CALLANDER For For 3 HENRY L. GUY For For 4 JAMES W. TERRY, JR. For For 5 CARROLL D. VINSON For For 6 MURRAY H. WRIGHT For For 2. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management 1 Year For 4. THE RATIFICATION OF THE APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For LYDALL, INC. Security Meeting Type Annual Ticker Symbol LDL Meeting Date 27-Apr-2012 ISIN US5508191062 Agenda 933568733 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 DALE G. BARNHART For For 2 KATHLEEN BURDETT For For 3 W. LESLIE DUFFY, ESQ. For For 4 MATTHEW T. FARRELL For For 5 MARC T. GILES For For 6 WILLIAM D. GURLEY For For 7 SUZANNE HAMMETT For For 8 S. CARL SODERSTROM, JR. For For 2 TO APPROVE THE LYDALL 2012 STOCK INCENTIVE PLAN. Management For For 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4 RATIFYING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR Management For For ENCORE WIRE CORPORATION Security Meeting Type Annual Ticker Symbol WIRE Meeting Date 01-May-2012 ISIN US2925621052 Agenda 933583127 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD E. COURTNEY For For 2 GREGORY J. FISHER For For 3 DANIEL L. JONES For For 4 WILLIAM R. THOMAS, III For For 5 SCOTT D. WEAVER For For 6 JOHN H. WILSON For For 2. PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For ASTEC INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol ASTE Meeting Date 03-May-2012 ISIN US0462241011 Agenda 933561195 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DANIEL K. FRIERSON For For 2 GLEN E. TELLOCK For For 3 JAMES B. BAKER For For 2. TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For CDI CORP. Security Meeting Type Annual Ticker Symbol CDI Meeting Date 03-May-2012 ISIN US1250711009 Agenda 933591124 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 H. PAULETT EBERHART For For 2 MICHAEL J. EMMI For For 3 WALTER R. GARRISON For For 4 LAWRENCE C. KARLSON For For 5 RONALD J. KOZICH For For 6 ANNA M. SEAL For For 7 ALBERT E. SMITH For For 8 BARTON J. WINOKUR For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 Management Against Against 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS CDI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For CURTISS-WRIGHT CORPORATION Security Meeting Type Annual Ticker Symbol CW Meeting Date 04-May-2012 ISIN US2315611010 Agenda 933584422 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN R. BENANTE For For 2 DEAN M. FLATT For For 3 S. MARCE FULLER For For 4 ALLEN A. KOZINSKI For For 5 JOHN R. MYERS For For 6 JOHN B. NATHMAN For For 7 ROBERT J. RIVET For For 8 WILLIAM W. SIHLER For For 9 ALBERT E. SMITH For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. PROPOSAL ON ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. Management For For KAYDON CORPORATION Security Meeting Type Annual Ticker Symbol KDN Meeting Date 08-May-2012 ISIN US4865871085 Agenda 933591148 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK A. ALEXANDER For For 2 DAVID A. BRANDON For For 3 PATRICK P. COYNE For For 4 WILLIAM K. GERBER For For 5 TIMOTHY J. O'DONOVAN For For 6 JAMES O'LEARY For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP, THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For MAXWELL TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol MXWL Meeting Date 09-May-2012 ISIN US5777671067 Agenda 933571095 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSE L. CORTES For For 2 ROGER HOWSMON For For 2 RATIFICATION OF THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For BENCHMARK ELECTRONICS, INC. Security 08160H101 Meeting Type Annual Ticker Symbol BHE Meeting Date 09-May-2012 ISIN US08160H1014 Agenda 933578037 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CARY T. FU For For 2 MICHAEL R. DAWSON For For 3 GAYLA J. DELLY For For 4 PETER G. DORFLINGER For For 5 DOUGLAS G. DUNCAN For For 6 DAVID W. SCHEIBLE For For 7 BERNEE D.L. STROM For For 8 CLAY C. WILLIAMS For For 2 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For COHU, INC. Security Meeting Type Annual Ticker Symbol COHU Meeting Date 09-May-2012 ISIN US1925761066 Agenda 933595588 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HARRY L. CASARI For For 2 HAROLD HARRIGIAN For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. PROPOSAL TO APPROVE AMENDMENTS TO THE COHU, INC. 2 PLAN. Management Against Against 4. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COHU'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For FEI COMPANY Security 30241L109 Meeting Type Annual Ticker Symbol FEIC Meeting Date 10-May-2012 ISIN US30241L1098 Agenda 933573772 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 LAWRENCE A. BOCK For For 2 ARIE HUIJSER For For 3 DON R. KANIA For For 4 THOMAS F. KELLY For For 5 JAN C. LOBBEZOO For For 6 GERHARD H. PARKER For For 7 JAMES T. RICHARDSON For For 8 RICHARD H. WILLS For For 9 HOMA BAHRAMI For For 10 JAMI K. NACHTSHEIM For For 2 TO AMEND FEI'S 1 PLAN: (I) TO INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES, AND (II) TO EXPAND THE LIST OF PERFORMANCE GOALS FROM WHICH THE COMPENSATION COMMITTEE MAY CHOOSE IN DESIGNING AND GRANTING INCENTIVE AWARDS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3 TO CONSIDER AND VOTE ON A PROPOSAL TO AMEND FEI'S EMPLOYEE SHARE PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. Management For For 4 TO APPROVE, ON AN ADVISORY BASIS, THE APPOINTMENT OF KPMG LLP AS FEI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 5 TO APPROVE, ON AN ADVISORY BASIS, FEI'S EXECUTIVE COMPENSATION. Management For For NEWPORT CORPORATION Security Meeting Type Annual Ticker Symbol NEWP Meeting Date 15-May-2012 ISIN US6518241046 Agenda 933589989 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER COX For For 2 ROBERT L. GUYETT For For 3 OLEG KHAYKIN For For 4 ROBERT J. PHILLIPPY For For 5 PETER J. SIMONE For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEWPORT'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. Management For For 3. APPROVAL OF NEWPORT'S SECOND AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For 4. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF NEWPORT'S NAMED EXECUTIVE OFFICERS. Management For For LAWSON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol LAWS Meeting Date 15-May-2012 ISIN US5207761058 Agenda 933600682 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW B. ALBERT For For 2 I. STEVEN EDELSON For For 3 THOMAS S. POSTEK For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For SEABRIGHT HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol SBX Meeting Date 15-May-2012 ISIN US8116561072 Agenda 933604666 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN G. PASQUALETTO For For 2 JOSEPH A. EDWARDS For For 3 WILLIAM M. FELDMAN For For 4 MURAL R. JOSEPHSON For For 5 GEORGE M. MORVIS For For 6 CLIFFORD PRESS For For 7 MICHAEL D. RICE For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. SAY ON PAY - AN ADVISORY VOTE APPROVING COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against M.D.C. HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol MDC Meeting Date 21-May-2012 ISIN US5526761086 Agenda 933589105 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RAYMOND T. BAKER For For 2 DAVID E. BLACKFORD For For 2 TO APPROVE AN AMENDMENT TO THE M.D.C. HOLDINGS, INC. AMENDED EXECUTIVE OFFICER PERFORMANCE- BASED COMPENSATION PLAN. Management For For 3 TO APPROVE AN ADVISORY PROPOSAL REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (SAY ON PAY). Management For For 4 TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2012 FISCAL YEAR. Management For For VCA ANTECH, INC. Security Meeting Type Annual Ticker Symbol WOOF Meeting Date 21-May-2012 ISIN US9181941017 Agenda 933592291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. BAUMER For For 2 FRANK REDDICK For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against CYBEROPTICS CORPORATION Security Meeting Type Annual Ticker Symbol CYBE Meeting Date 21-May-2012 ISIN US2325171021 Agenda 933596566 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALEX B. CIMOCHOWSKI For For 2 CRAIG D. GATES For For 3 KATHLEEN P. IVERSON For For 4 SUBODH KULKARNI For For 5 IRENE M. QUALTERS For For 6 MICHAEL M. SELZER, JR. For For 2. TO APPROVE AN AMENDMENT TO THE CYBEROPTICS 1 TO INCREASE THE NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE PLAN BY Management For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC AUDITORS. Management For For ORION MARINE GROUP, INC. Security 68628V308 Meeting Type Annual Ticker Symbol ORN Meeting Date 22-May-2012 ISIN US68628V3087 Agenda 933591150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. DAERR, JR. Management For For 1B. ELECTION OF DIRECTOR: J. MICHAEL PEARSON Management For For 2. TO HOLD A NON-BINDING ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION AS DISCLOSED IN THE ATTACHED PROXY STATEMENT (THE "SAY-ON-PAY" VOTE). Management For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For CORE-MARK HOLDING COMPANY, INC. Security Meeting Type Annual Ticker Symbol CORE Meeting Date 22-May-2012 ISIN US2186811046 Agenda 933594170 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: STUART W. BOOTH Management For For 1C. ELECTION OF DIRECTOR: GARY F. COLTER Management For For 1D. ELECTION OF DIRECTOR: ROBERT G. GROSS Management For For 1E. ELECTION OF DIRECTOR: L. WILLIAM KRAUSE Management For For 1F. ELECTION OF DIRECTOR: HARVEY L. TEPNER Management For For 1G. ELECTION OF DIRECTOR: RANDOLPH I. THORNTON Management For For 1H. ELECTION OF DIRECTOR: J. MICHAEL WALSH Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS CORE-MARK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For VISHAY PRECISION GROUP,INC. Security 92835K103 Meeting Type Annual Ticker Symbol VPG Meeting Date 22-May-2012 ISIN US92835K1034 Agenda 933613982 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MARC ZANDMAN For For 2 DR. SAMUEL BROYDO For For 3 SAUL REIBSTEIN For For 4 TIMOTHY TALBERT For For 5 ZIV SHOSHANI For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS VISHAY PRECISION GROUP, INC.'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, Management For For GRANITE CONSTRUCTION INCORPORATED Security Meeting Type Annual Ticker Symbol GVA Meeting Date 23-May-2012 ISIN US3873281071 Agenda 933595083 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID H. KELSEY Management For For 1B. ELECTION OF DIRECTOR: JAMES W. BRADFORD, JR. Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO APPROVE THE GRANITE CONSTRUCTION INCORPORATED 2012 EQUITY INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For RUDOLPH TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol RTEC Meeting Date 23-May-2012 ISIN US7812701032 Agenda 933607864 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LEO BERLINGHIERI Management For For ELECTION OF DIRECTOR: PAUL F. MCLAUGHLIN Management For For 2. TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For DREW INDUSTRIES INCORPORATED Security 26168L205 Meeting Type Annual Ticker Symbol DW Meeting Date 24-May-2012 ISIN US26168L2051 Agenda 933601901 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD W. ROSE, III For For 2 LEIGH J. ABRAMS For For 3 FREDRIC M. ZINN For For 4 JAMES F. GERO For For 5 FREDERICK B. HEGI, JR. For For 6 DAVID A. REED For For 7 JOHN B. LOWE, JR. For For 8 JASON D. LIPPERT For For 9 BRENDAN J. DEELY For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol HSII Meeting Date 24-May-2012 ISIN US4228191023 Agenda 933611166 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JANE D. HARTLEY For For 2 GARY E. KNELL For For 3 JILL KANIN-LOVERS For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. APPROVAL OF THE 2012 GLOBALSHARE PROGRAM. Management For For 4. APPROVAL OF THE HEIDRICK & STRUGGLES INCENTIVE PLAN, AS AMENDED AND RESTATED. Management For For 5. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For EMCOR GROUP, INC. Security 29084Q100 Meeting Type Annual Ticker Symbol EME Meeting Date 31-May-2012 ISIN US29084Q1004 Agenda 933605656 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN W. BERSHAD For For 2 DAVID A.B. BROWN For For 3 LARRY J. BUMP For For 4 ALBERT FRIED, JR. For For 5 ANTHONY J. GUZZI For For 6 RICHARD F. HAMM, JR. For For 7 DAVID H. LAIDLEY For For 8 FRANK T. MACINNIS For For 9 JERRY E. RYAN For For 10 MICHAEL T. YONKER For For 2. APPROVAL BY NON-BINDING ADVISORY VOTE OF EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2012. Management For For PCTEL, INC. Security 69325Q105 Meeting Type Annual Ticker Symbol PCTI Meeting Date 11-Jun-2012 ISIN US69325Q1058 Agenda 933616445 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BRIAN J. JACKMAN For For 2 JOHN R. SHEEHAN For For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 THE RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For AMERISAFE, INC. Security 03071H100 Meeting Type Annual Ticker Symbol AMSF Meeting Date 15-Jun-2012 ISIN US03071H1005 Agenda 933630510 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 PHILIP A. GARCIA For For 2 RANDY ROACH For For 3 MILLARD E. MORRIS For For 2 TO APPROVE THE 2 INCENTIVE COMPENSATION PLAN. Management For For 3 TO APPROVE EXECUTIVE COMPENSATION. Management For For 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For COMSTOCK MINING INC Security Meeting Type Annual Ticker Symbol LODE Meeting Date 19-Jun-2012 ISIN US2057501023 Agenda 933633782 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 JOHN V. WINFIELD For For 2 CORRADO DEGASPERIS For For 3 DANIEL W. KAPPES For For 4 WILLIAM J. NANCE For For 5 ROBERT A. RESEIGH For For B THE PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For APOGEE ENTERPRISES, INC. Security Meeting Type Annual Ticker Symbol APOG Meeting Date 21-Jun-2012 ISIN US0375981091 Agenda 933632982 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BERNARD P. ALDRICH For For 2 JOHN T. MANNING For For 3 JOSEPH F. PUISHYS For For 4 SARA L. HAYS For For 2 ADVISORY APPROVAL OF APOGEE'S EXECUTIVE COMPENSATION. Management For For 3 APPROVAL OF THE APOGEE ENTERPRISES, INC. 2 INCENTIVE PLAN. Management For For 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 2, 2013. Management For For CM ADVISORS OPPORTUNITY FUND Meeting Date Range: 01-Jul-2011 To 30-Jun-2012 MITCHAM INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol MIND Meeting Date 28-Jul-2011 ISIN US6065011040 Agenda 933474467 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BILLY F. MITCHAM, JR. For For 2 PETER H. BLUM For For 3 ROBERT P. CAPPS For For 4 R. DEAN LEWIS For For 5 JOHN F. SCHWALBE For For 6 ROBERT J. ALBERS For For 02 APPROVAL OF AN AMENDMENT TO THE MITCHAM INDUSTRIES STOCK AWARDS PLAN TO INCREASE THE SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 400,000 SHARES. Management Against Against 03 RATIFICATION OF THE SELECTION OF HEIN & ASSOCIATES LLP AS MITCHAM INDUSTRIES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, Management For For ELECSYS CORPORATION Security 28473M100 Meeting Type Annual Ticker Symbol ESYS Meeting Date 08-Sep-2011 ISIN US28473M1009 Agenda 933497895 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STAN GEGEN For For 02 RATIFICATION OF THE APPOINTMENT OF MCGLADREY & PULLEN LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For CVD EQUIPMENT CORPORATION Security Meeting Type Annual Ticker Symbol CVV Meeting Date 14-Sep-2011 ISIN US1266011030 Agenda 933493493 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LEONARD A. ROSENBAUM Withheld Against 2 MARTIN J. TEITELBAUM Withheld Against 3 CONRAD J. GUNTHER Withheld Against 4 BRUCE T. SWAN Withheld Against 5 KELLY S. WALTERS Withheld Against 6 CAROL R. LEVY Withheld Against 02 THE RATIFICATION OF THE APPOINTMENT OF MSPC AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2011. Management Abstain Against CARPENTER TECHNOLOGY CORPORATION Security Meeting Type Annual Ticker Symbol CRS Meeting Date 10-Oct-2011 ISIN US1442851036 Agenda 933506860 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT R. MCMASTER For For 2 GREGORY A. PRATT For For 02 APPROVAL OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE AMENDED AND RESTATED STOCK-BASED INCENTIVE COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES. Management For For 04 APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE BONUS COMPENSATION PLAN. Management For For 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 06 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For HI-TECH PHARMACAL CO., INC. Security 42840B101 Meeting Type Annual Ticker Symbol HITK Meeting Date 09-Nov-2011 ISIN US42840B1017 Agenda 933515960 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID S. SELTZER For For 2 REUBEN SELTZER For For 3 MARTIN M. GOLDWYN For For 4 YASHAR HIRSHAUT, M.D. For For 5 JACK VAN HULST For For 6 ANTHONY J. PUGLISI For For 7 BRUCE W. SIMPSON For For 02 TO AMEND THE COMPANY'S 2009 STOCK OPTION PLAN TO INCREASE BY 400,000 THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE THEREUNDER. Management For For 03 TO AMEND THE COMPANY'S 1994 DIRECTORS STOCK OPTION PLAN TO INCREASE BY 100, SHARES OF COMMON STOCK RESERVED FOR ISSUANCE THEREUNDER. Management For For 04 TO RATIFY THE APPOINTMENT OF EISNERAMPER LLP, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING APRIL 30, 2012. Management For For 05 TO APPROVE A NON-BINDING ADVISORY VOTE OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 06 TO RECOMMEND BY NON-BINDING VOTE THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Abstain Against DRD GOLD LIMITED Security 26152H301 Meeting Type Annual Ticker Symbol DROOY Meeting Date 25-Nov-2011 ISIN US26152H3012 Agenda 933518245 - Management Item Proposal Type Vote For/Against Management O1 CONSIDER AUDITED ANNUAL FINANCIAL STATEMENTS FOR 12 MONTHS ENDED 30 JUNE 2011, INCLUDING REPORTS OF DIRECTORS AND AUDIT COMMITTEE Management For For O2 TO RE-ELECT KPMG INC. AS INDEPENDENT AUDITORS FOR ENSUING PERIOD TERMINATING ON THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING Management For For O3 TO RE-ELECT MR G C CAMPBELL AS A DIRECTOR OF THE COMPANY Management For For O4 TO RE-ELECT MR D J PRETORIUS AS A DIRECTOR OF THE COMPANY Management For For O5 TO PLACE ALL UNISSUED SHARES IN THE CAPITAL OF THE COMPANY UNDER THE CONTROL OF THE DIRECTORS OF THE COMPANY Management For For O6 TO AUTHORISE THE ALLOTMENT AND ISSUE OF ORDINARY SHARES FOR CASH Management For For O7 ELECTION OF AUDIT COMMITTEE MEMBERS Management For For O8 APPROVAL OF THE REMUNERATION POLICY Management For For O9 TO AUTHORISE THE DIRECTORS TO IMPLEMENT RESOLUTIONS PASSED AT THE ANNUAL GENERAL MEETING Management For For S1 AUTHORISE DIRECTORS TO ALLOT AND ISSUE NEW ORDINARY SHARES IN TERMS OF THE COMPANIES ACT, 2008 (ACT 71 OF 2008), AS AMENDED Management For For S2 TO AUTHORISE THE DIRECTORS TO APPROVE THE ACQUISITION BY THE COMPANY OR ITS SUBSIDIARIES OF SHARES IN THE COMPANY Management For For S3 FINANCIAL ASSISTANCE TO RELATED AND INTER-RELATED ENTITIES TO THE COMPANY Management For For S4 REMUNERATION OF NON-EXECUTIVE DIRECTORS Management For For S5 TO APPROVE THE ALLOTMENT AND ISSUE OF SHARES TO A DIRECTOR IN TERMS OF THE DRDGOLD (1996) SHARE OPTION SCHEME Management For For JAZZ PHARMACEUTICALS, INC. Security Meeting Type Special Ticker Symbol JAZZ Meeting Date 12-Dec-2011 ISIN US4721471070 Agenda 933526432 - Management Item Proposal Type Vote For/Against Management 01 TO ADOPT THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, OR THE MERGER AGREEMENT, BY AND AMONG JAZZ PHARMACEUTICALS, INC., AZUR PHARMA PUBLIC LIMITED COMPANY, JAGUAR MERGER SUB INC., AND SEAMUS MULLIGAN, SOLELY IN HIS CAPACITY AS THE REPRESENTATIVE FOR THE AZUR PHARMA PUBLIC LIMITED COMPANY SECURITYHOLDERS, AND TO APPROVE THE MERGER CONTEMPLATED THEREBY. Management For For 02 TO APPROVE, ON AN ADVISORY BASIS, CERTAIN COMPENSATORY ARRANGEMENTS BETWEEN JAZZ PHARMACEUTICALS, INC. AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS. Management For For 03 TO APPROVE THE JAZZ PHARMACEUTICALS, INC. 2 Management For For 04 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE JAZZ PHARMACEUTICALS, INC. 2007 EMPLOYEE STOCK PURCHASE PLAN. Management For For 05 TO APPROVE THE CREATION OR INCREASE OF "DISTRIBUTABLE RESERVES" OF JAZZ PHARMACEUTICALS PLC, WHICH ARE REQUIRED UNDER IRISH LAW. Management For For 06 TO APPROVE THE ADJOURNMENT OF THE JAZZ PHARMACEUTICALS, INC. SPECIAL MEETING, IF NECESSARY, IF A QUORUM IS PRESENT, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE JAZZ PHARMACEUTICALS, INC. SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT AND APPROVE THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For LIFEVANTAGE CORPORATION Security 53222K106 Meeting Type Annual Ticker Symbol LFVN Meeting Date 10-Jan-2012 ISIN US53222K1060 Agenda 933533792 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MR. M.A. BEINDORFF For For 2 MR. DAVID W. BROWN For For 3 MR. C. MIKE LU For For 4 MR. DAVE S. MANOVICH For For 5 MR. GARRY MAURO For For 6 DR. JOE M. MCCORD For For 7 MR. GEORGE E. METZGER For For 8 MR. DOUGLAS C. ROBINSON For For 9 MR. ELWOOD H. SPEDDEN For For 02 TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING JUNE 30, 2012. Management For For 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2010 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK THAT ARE AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 3,400,000, FROM 3,500,,900,000. Management For For DAWSON GEOPHYSICAL COMPANY Security Meeting Type Annual Ticker Symbol DWSN Meeting Date 24-Jan-2012 ISIN US2393591027 Agenda 933538285 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PAUL H. BROWN For For 2 CRAIG W. COOPER For For 3 L. DECKER DAWSON For For 4 GARY M. HOOVER For For 5 STEPHEN C. JUMPER For For 6 JACK D. LADD For For 7 TED R. NORTH For For 8 TIM C. THOMPSON For For 02 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For 03 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT OF THE COMPANY FOR THE 2 PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION. Management Abstain Against 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Abstain Against MULTIMEDIA GAMES HOLDING COMPANY, INC. Security Meeting Type Annual Ticker Symbol MGAM Meeting Date 01-Feb-2012 ISIN US6254531055 Agenda 933538211 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHEN J. GREATHOUSE Management For For 1B ELECTION OF DIRECTOR: NEIL E. JENKINS Management For For 1C ELECTION OF DIRECTOR: MICHAEL J. MAPLES, SR. Management For For 1D ELECTION OF DIRECTOR: JUSTIN A. ORLANDO Management For For 1E ELECTION OF DIRECTOR: PATRICK J. RAMSEY Management For For 1F ELECTION OF DIRECTOR: ROBERT D. REPASS Management For For 1G ELECTION OF DIRECTOR: TIMOTHY S. STANLEY Management For For 02 TO APPROVE THE MULTIMEDIA GAMES HOLDING COMPANY, INC. 2012 EQUITY INCENTIVE PLAN. Management Against Against 03 TO CONSIDER AND CONDUCT A NON- BINDING ADVISORY VOTE REGARDING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF MULTIMEDIA GAMES HOLDING COMPANY, INC. Management Against Against 04 TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR MULTIMEDIA GAMES HOLDING COMPANY, INC. FOR FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For MTS SYSTEMS CORPORATION Security Meeting Type Annual Ticker Symbol MTSC Meeting Date 08-Feb-2012 ISIN US5537771033 Agenda 933537740 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID J. ANDERSON For For 2 JEAN-LOU CHAMEAU For For 3 BRENDANC. HEGARTY For For 4 EMILY M. LIGGETT For For 5 WILLIAM V. MURRAY For For 6 BARB J. SAMARDZICH For For 7 GAIL P. STEINEL For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For 03 TO HOLD A NON-BINDING, ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For MITEK SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MITK Meeting Date 22-Feb-2012 ISIN US6067102003 Agenda 933545406 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN M. THORNTON For For 2 JAMES B. DEBELLO For For 3 GERALD I. FARMER, PH.D. For For 4 VINTON P. CUNNINGHAM For For 5 SALLY B. THORNTON For For 6 WILLIAM P. TUDOR For For 7 ALEX W. 'PETE' HART For For 02 TO APPROVE THE MITEK SYSTEMS, INC. 2 Management For For 03 TO RATIFY THE SELECTION OF MAYER HOFFMAN MCCANN P.C. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For 04 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Management For For LIQUIDITY SERVICES, INC. Security 53635B107 Meeting Type Annual Ticker Symbol LQDT Meeting Date 29-Feb-2012 ISIN US53635B1070 Agenda 933547450 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PATRICK W. GROSS For For 2 FRANKLIN D. KRAMER For For 02 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For 03 APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For CENTRAL GOLDTRUST Security Meeting Type Annual Ticker Symbol GTU Meeting Date 26-Apr-2012 ISIN CA1535461067 Agenda 933565410 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BRIAN E. FELSKE For For 2 BRUCE D. HEAGLE For For 3 IAN M.T. MCAVITY For For 4 MICHAEL A. PARENTE For For 5 J.C. STEFAN SPICER For For 6 PHILIP M. SPICER For For 02 IN RESPECT OF THE RE-APPOINTMENT OF THE AUDITORS AND AUTHORIZING THE BOARD OF TRUSTEES TO FIX THEIR REMUNERATION. Management For For ENCORE WIRE CORPORATION Security Meeting Type Annual Ticker Symbol WIRE Meeting Date 01-May-2012 ISIN US2925621052 Agenda 933583127 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD E. COURTNEY For For 2 GREGORY J. FISHER For For 3 DANIEL L. JONES For For 4 WILLIAM R. THOMAS, III For For 5 SCOTT D. WEAVER For For 6 JOHN H. WILSON For For 2. PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For NEW GOLD INC. Security Meeting Type Annual and Special Meeting Ticker Symbol NGD Meeting Date 02-May-2012 ISIN CA6445351068 Agenda 933596415 - Management Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT SEVEN. Management For For 02 DIRECTOR Management 1 JAMES ESTEY For For 2 ROBERT GALLAGHER For For 3 VAHAN KOLOLIAN For For 4 MARTYN KONIG For For 5 PIERRE LASSONDE For For 6 RANDALL OLIPHANT For For 7 RAYMOND THRELKELD For For 03 APPOINTMENT OF DELOITTE & TOUCHE LLP, AS AUDITORS OF NEW GOLD INC. UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 04 RATIFY AND CONFIRM THE ADOPTION OF NEW GOLD INC.'S SHAREHOLDER RIGHTS PLAN IN THE FORM SET OUT IN THE MANAGEMENT INFORMATION CIRCULAR DATED AS OF MARCH 29, 2 HEADING "SHAREHOLDER RIGHTS PLAN". Management For For CADENCE DESIGN SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CDNS Meeting Date 04-May-2012 ISIN US1273871087 Agenda 933567832 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN L. BOSTROM Management For For 1B. ELECTION OF DIRECTOR: DONALD L. LUCAS Management For For 1C. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1D. ELECTION OF DIRECTOR: ALBERTO SANGIOVANNI-VINCENTELLI Management For For 1E. ELECTION OF DIRECTOR: GEORGE M. SCALISE Management For For 1F. ELECTION OF DIRECTOR: JOHN B. SHOVEN Management For For 1G. ELECTION OF DIRECTOR: ROGER S. SIBONI Management For For 1H. ELECTION OF DIRECTOR: LIP-BU TAN Management For For 2. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 1995 DIRECTORS STOCK OPTION PLAN. Management For For 3. APPROVAL OF AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE 1 OPTION PLAN. Management For For 4. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CADENCE FOR ITS FISCAL YEAR ENDING DECEMBER 29, 2012. Management For For HEARTLAND PAYMENT SYSTEMS, INC. Security 42235N108 Meeting Type Annual Ticker Symbol HPY Meeting Date 04-May-2012 ISIN US42235N1081 Agenda 933602232 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT O. CARR For For 2 MITCHELL L. HOLLIN For For 3 ROBERT H. NIEHAUS For For 4 MARC J. OSTRO, PH.D. For For 5 JONATHAN J. PALMER For For 6 GEORGE F. RAYMOND For For 7 RICHARD W. VAGUE For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, OUR EXECUTIVE COMPENSATION. Management For For PRIMORIS SERVICES CORPORATION Security 74164F103 Meeting Type Annual Ticker Symbol PRIM Meeting Date 04-May-2012 ISIN US74164F1030 Agenda 933605252 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BRIAN PRATT For For 2 THOMAS E. TUCKER For For 3 PETER C. BROWN For For 2 RATIFICATION OF APPOINTMENT OF MOSS ADAMS, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012 Management For For CYNOSURE INC. Security Meeting Type Annual Ticker Symbol CYNO Meeting Date 09-May-2012 ISIN US2325772059 Agenda 933572162 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS H. ROBINSON For For 3. TO APPROVE, ON AN ADVISORY, NON- BINDING BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS CYNOSURE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For TRAVELCENTERS OF AMERICA, LLC Security Meeting Type Annual Ticker Symbol TA Meeting Date 10-May-2012 ISIN US8941741014 Agenda 933568707 - Management Item Proposal Type Vote For/Against Management 1. TO ELECT THE NOMINEE NAMED IN OUR PROXY STATEMENT TO OUR BOARD OF DIRECTORS AS THE INDEPENDENT DIRECTOR IN GROUP II: BARBARA D. GILMORE Management For For 2. TO ELECT THE NOMINEE NAMED IN OUR PROXY STATEMENT TO OUR BOARD OF DIRECTORS AS THE MANAGING DIRECTOR IN GROUP II: THOMAS M. O'BRIEN Management For For 3. TO APPROVE A NONBINDING ADVISORY RESOLUTION ON OUR EXECUTIVE COMPENSATION. Management For For 4. TO RECOMMEND, BY NONBINDING ADVISORY VOTE, THE FREQUENCY OF SHAREHOLDER NONBINDING ADVISORY VOTES RELATING TO OUR EXECUTIVE COMPENSATION. Management 1 Year Against 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For QUESTCOR PHARMACEUTICALS, INC. Security 74835Y101 Meeting Type Annual Ticker Symbol QCOR Meeting Date 10-May-2012 ISIN US74835Y1010 Agenda 933576211 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DON M. BAILEY For For 2 MITCHELL J. BLUTT For For 3 NEAL C. BRADSHER For For 4 STEPHEN C. FARRELL For For 5 LOUIS SILVERMAN For For 6 VIRGIL D. THOMPSON For For 7 SCOTT M. WHITCUP For For 2. PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For INSIGHT ENTERPRISES, INC. Security 45765U103 Meeting Type Annual Ticker Symbol NSIT Meeting Date 16-May-2012 ISIN US45765U1034 Agenda 933594168 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TIMOTHY A. CROWN For For 2 ANTHONY A. IBARGUEN For For 3 KATHLEEN S. PUSHOR For For 2. ADVISORY VOTE (NON-BINDING) TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012 Management For For MAP PHARMACEUTICALS, INC. Security 56509R108 Meeting Type Annual Ticker Symbol MAPP Meeting Date 17-May-2012 ISIN US56509R1086 Agenda 933605846 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS A. ARMER For For 2 BERNARD J. KELLEY For For 3 SCOTT R. WARD For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF MAP PHARMACEUTICALS, INC. Management For For FLEETCOR TECHNOLOGIES INC. (FLT) Security Meeting Type Annual Ticker Symbol FLT Meeting Date 22-May-2012 ISIN US3390411052 Agenda 933615176 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW B. BALSON For For 2 BRUCE R. EVANS For For 3 GLENN W. MARSCHEL For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS FLEETCOR'S INDEPENDENT AUDITOR FOR 2012. Management For For SMART BALANCE, INC. Security 83169Y108 Meeting Type Annual Ticker Symbol SMBL Meeting Date 23-May-2012 ISIN US83169Y1082 Agenda 933593697 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DEAN HOLLIS For For 2 THOMAS K. MCINERNEY For For 2. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012 Management For For 4. SHAREHOLDER PROPOSAL TO ISSUE A SUSTAINABILITY REPORT Shareholder Against For FREIGHTCAR AMERICA INC Security Meeting Type Annual Ticker Symbol RAIL Meeting Date 24-May-2012 ISIN US3570231007 Agenda 933604628 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES D. CIRAR For For 2 S. CARL SODERSTROM, JR. For For 3 ROBERT N. TIDBALL For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For HOMEOWNERS CHOICE, INC. Security 43741E103 Meeting Type Annual Ticker Symbol HCII Meeting Date 24-May-2012 ISIN Agenda 933627955 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HARISH M. PATEL For For 2 MARTIN A. TRABER For For 2. RATIFICATION OF APPOINTMENT OF HACKER, JOHNSON & SMITH P.A. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. APPROVAL OF THE HOMEOWNERS CHOICE, INC. 2 Management Against Against REVETT MINERALS INC. Security Meeting Type Annual and Special Meeting Ticker Symbol RVM Meeting Date 30-May-2012 ISIN CA7615052056 Agenda 933632716 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTORS FOR ALL OF THE NOMINEES LISTED BELOW: JOHN G. SHANAHAN; TIMOTHY R. LINDSEY; ALBERT APPLETON; LARRY OKADA; JOHN B. MCCOMBE Management For For 02 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION Management For For 03 TO PASS A RESOLUTION ("WARRANT AMENDMENT RESOLUTION"), AS DESCRIBED IN APPENDIX A IN THE MANAGEMENT INFORMATION CIRCULAR Management Against Against 04 APPROVAL OF EXECUTIVE COMPENSATION. Management For For INFOSPACE, INC. Security 45678T300 Meeting Type Annual Ticker Symbol INSP Meeting Date 31-May-2012 ISIN US45678T3005 Agenda 933617194 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOHN E. CUNNINGHAM, IV For For 2 WILLIAM J. RUCKELSHAUS For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR Management For For 3 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE COMPANY'S NAME TO BLUCORA, INC. Management For For 5 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE OLD COMMON STOCK FROM THE COMPANY'S AUTHORIZED CAPITAL STOCK. Management For For LEAPFROG ENTERPRISES, INC. Security 52186N106 Meeting Type Annual Ticker Symbol LF Meeting Date 05-Jun-2012 ISIN US52186N1063 Agenda 933612978 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOHN BARBOUR For For 2 WILLIAM B. CHIASSON For For 3 THOMAS J. KALINSKE For For 4 PAUL T. MARINELLI For For 5 STANLEY E. MARON For For 6 E. STANTON MCKEE, JR. For For 7 RANDY O. RISSMAN For For 8 CADEN C. WANG For For 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 TO APPROVE AN AMENDMENT TO THE 2011 LEAPFROG ENTERPRISES, INC. EQUITY INCENTIVE PLAN. Management Against Against DUSA PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol DUSA Meeting Date 14-Jun-2012 ISIN US2668981051 Agenda 933615429 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALFRED ALTOMARI For For 2 DAVID M. BARTASH For For 3 ALEXANDER W. CASDIN For For 4 ROBERT F. DOMAN For For 5 JAY M. HAFT For For 6 PAUL J. HONDROS For For 7 MAGNUS MOLITEUS For For 8 DAVID M. WURZER For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3. ADVISORY VOTE REGARDING THE COMPENSATION ("SAY-ON-PAY") OF OUR NAMED EXECUTIVE OFFICERS. Management For For COMSTOCK MINING INC Security Meeting Type Annual Ticker Symbol LODE Meeting Date 19-Jun-2012 ISIN US2057501023 Agenda 933633782 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 JOHN V. WINFIELD For For 2 CORRADO DEGASPERIS For For 3 DANIEL W. KAPPES For For 4 WILLIAM J. NANCE For For 5 ROBERT A. RESEIGH For For B THE PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For GOLD RESOURCE CORPORATION Security 38068T105 Meeting Type Annual Ticker Symbol GORO Meeting Date 26-Jun-2012 ISIN US38068T1051 Agenda 933624389 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM W. REID For For 2 JASON D. REID For For 3 BILL M. CONRAD For For 4 ISAC BURSTEIN For For 5 TOR FALCK For For 2. PROPOSAL TO RATIFY STARKSCHENKEIN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For SEABRIDGE GOLD INC. Security Meeting Type Annual Ticker Symbol SA Meeting Date 27-Jun-2012 ISIN CA8119161054 Agenda 933647654 - Management Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT 8. Management For For 02 DIRECTOR Management 1 JAMES S. ANTHONY For For 2 A. FREDERICK BANFIELD For For 3 DOUGLASS "SCOTT" BARR For For 4 THOMAS C. DAWSON For For 5 LOUIS J. FOX For For 6 RUDI P. FRONK For For 7 ELISEO GONZALEZ-URIEN For For 8 JAY LAYMAN For For 03 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR. Management For For 04 AUTHORIZING THE DIRECTORS TO FIX THE AUDITORS REMUNERATION. Management For For 05 TRANSACTING SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Management For For RUBICON MINERALS CORPORATION Security Meeting Type Annual Ticker Symbol RBY Meeting Date 27-Jun-2012 ISIN CA7809111031 Agenda 933652542 - Management Item Proposal Type Vote For/Against Management 01 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NEW AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 02 TO SET THE NUMBER OF DIRECTORS AT SEVEN (7). Management For For 03 DIRECTOR Management 1 CHRISTOPHER J.BRADBROOK For For 2 JULIAN KEMP For For 3 DAVID R. REID For For 4 BRUCE A. THOMAS, Q.C. For For 5 DAVID W. ADAMSON For For 6 MICHAEL D. WINSHIP For For 7 MICHAEL LALONDE For For CM ADVISORS FIXED INCOMEFUND Meeting Date Range: 01-Jul-2011 To 30-Jun-2012 WESTERN ASSET MANAGED HIGH FUND Security 95766L107 Meeting Type Annual Ticker Symbol MHY Meeting Date 25-Jun-2012 ISIN US95766L1070 Agenda 933649482 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DANIEL P. CRONIN For For 2 JESWALD W. SALACUSE For For 3 R. JAY GERKEN For For
